Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-1704

                          ROBERT T. BEVILL,

                        Plaintiff, Appellant,

                                     v.

              SPRINT COMMUNICATIONS COMPANY, L.P.,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                                  Before

                        Boudin, Chief Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Robert T. Bevill on brief pro se.
     R. Matthew Cairns and Ransmeier & Spellman, P.C. and Mark D.
Hinderks and Stinson Morrison Hecker LLP on brief for appellee.



                            January 5, 2006
     Per Curiam. After carefully considering the briefs and record

on appeal, we affirm the judgment of the district court.     Among

other problems, the appellant has no standing to litigate claims

that belong to a corporation.         Moreover, he has no right to

litigate claims in this circuit that are integral to a suit already

filed elsewhere, and he makes no showing that the actions are

distinct.   See, e.g., Montana v. United States, 440 U.S. 147, 153-

154 (1979)(describing the deleterious effects of repetitive suits);

Congress Credit Corp. v. AJC Intern., Inc., 42 F.3d 686, 689 (1st

Cir. 1994)(repetitive actions may be dismissed); Gonzalez v. Banco

Cent. Corp., 27 F.3d 751, 275-6 (1st Cir. 1994).

     Affirmed.   1st Cir. R. 27(c).




                                -2-